[dpbsalarycontinuationfin001.jpg]
Exhibit 10.1 SALARY CONTINUATION AGREEMENT This Salary Continuation Agreement
(the “Agreement”), by and between Orrstown Bank (the “Employer”), and David
Boyle (the “Executive”), effective as of the 15th day of July, 2015, formalizes
the agreements and understanding between the Employer and the Executive.
WITNESSETH: WHEREAS, the Executive is employed by the Employer; WHEREAS, the
Employer recognizes the valuable services the Executive has performed for the
Employer and wishes to encourage the Executive’s continued employment and to
provide the Executive with additional incentive to achieve corporate objectives;
WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive; WHEREAS, the
Employer and the Executive intend this Agreement shall at all times be
administered and interpreted in compliance with Code Section 409A; and WHEREAS,
the Employer intends this Agreement shall at all times be administered and
interpreted in such a manner as to constitute an unfunded nonqualified deferred
compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer. NOW THEREFORE, in consideration of
the premises and of the mutual promises herein contained, the Employer and the
Executive agree as follows: ARTICLE 1 DEFINITIONS For the purpose of this
Agreement, the following phrases or terms shall have the indicated meanings: 1.1
“Accrued Benefit” means the dollar value of the liability that should be accrued
by the Employer, under Generally Accepted Accounting Principles, for the
Employer’s obligation to the Executive under this Agreement, calculated by
applying Accounting Standards Codification 710-10 and the Discount Rate. 1.2
“Administrator” means the Board or its designee. 1.3 “Affiliate” means any
business entity with whom the Employer would be considered a single employer
under Section 414(b) and 414(c) of the Code. Such term shall be interpreted in a
manner consistent with the definition of “service recipient” contained in Code
Section 409A.



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin002.jpg]
2 1.4 “Beneficiary” means the person or persons designated in writing by the
Executive to receive benefits hereunder in the event of the Executive’s death.
1.5 “Board” means the Board of Directors of the Employer. 1.6 “Cause” means any
of the following acts or circumstances: gross negligence or gross neglect of
duties to the Employer; conviction of a felony or of a gross misdemeanor
involving moral turpitude in connection with the Executive’s employment with the
Employer; or fraud, disloyalty, dishonesty or willful violation of any law or
significant Employer policy committed in connection with the Executive's
employment and resulting in a material adverse effect on the Employer. 1.7
“Change in Control” means a change in the ownership or effective control of the
Employer, or in the ownership of a substantial portion of the assets of the
Employer, as such change is defined in Code Section 409A and regulations
thereunder. 1.8 “Claimant” means a person who believes that he or she is being
denied a benefit to which he or she is entitled hereunder. 1.9 “Code” means the
Internal Revenue Code of 1986, as amended. 1.10 “Disability” means a condition
of the Executive whereby the Executive either: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Employer. The Administrator will determine whether the Executive has
incurred a Disability based on its own good faith determination and may require
the Executive to submit to reasonable physical and mental examinations for this
purpose. The Executive will also be deemed to have incurred a Disability if
determined to be totally disabled by the Social Security Administration or in
accordance with a disability insurance program, provided that the definition of
disability applied under such disability insurance program complies with the
initial sentence of this Section. 1.11 “Discount Rate” means the rate used by
the Administrator for determining the Accrued Benefit. The initial Discount Rate
is four per cent (4.0%). The Administrator may adjust the Discount Rate to
maintain the rate within reasonable standards according to Generally Accepted
Accounting Principles and applicable bank regulatory guidance. 1.12 “Early
Termination” means Separation from Service before Normal Retirement Age except
when such Separation from Service occurs within twenty-four (24) months
following a Change in Control or due to termination for Cause. 1.13 “Effective
Date” means July 1, 2015. 1.14 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin003.jpg]
3 1.15 “Normal Retirement Age” means the date the Executive attains age
sixty-five (65). 1.16 “Plan Year” means each twelve (12) month period commencing
on January 1 and ending on December 31 of each year. The initial Plan Year shall
commence on the Effective Date and end on the following December 31. 1.17
“Schedule A” means the schedule attached hereto and made a part hereof. Schedule
A shall be updated upon a change to any of the benefits described in Article 2
hereof. 1.18 “Separation from Service” means a termination of the Executive’s
employment with the Employer and its Affiliates for reasons other than death or
Disability. A Separation from Service may occur as of a specified date for
purposes of the Agreement even if the Executive continues to provide some
services for the Employer or its Affiliates after that date, provided that the
facts and circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months). A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer. If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation of Service on the next day following the
expiration of such six (6) month period. In determining whether a Separation of
Service occurs the Administrator shall take into account, among other things,
the definition of “service recipient” and “employer” set forth in Treasury
regulation §1.409A-1(h)(3). The Administrator shall have full and final
authority, to determine conclusively whether a Separation from Service occurs,
and the date of such Separation from Service. 1.19 “Specified Employee” means an
individual that satisfies the definition of a “key employee” of the Employer as
such term is defined in Code §416(i) (without regard to Code §416(i)(5)),
provided that the stock of the Employer is publicly traded on an established
securities market or otherwise, as defined in Code §1.897-1(m). If the Executive
is a key employee at any time during the twelve (12) months ending on December
31, the Executive is a Specified Employee for the twelve (12) month period
commencing on the first day of the following April. ARTICLE 2 PAYMENT OF
BENEFITS 2.1 Normal Retirement Benefit. Upon Separation from Service after
Normal Retirement Age, the Employer shall pay the Executive an annual benefit in
the amount of Two Hundred Forty Thousand Dollars ($240,000) in lieu of any other
benefit hereunder. The annual benefit will be paid in equal monthly installments
commencing the month following Separation from Service and continuing for
fifteen (15) years.



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin004.jpg]
4 2.2 Early Termination Benefit. If Early Termination occurs, the Employer shall
pay the Executive the Early Termination annual benefit shown on Schedule A for
the Plan Year ending immediately prior to Separation from Service in lieu of any
other benefit hereunder. Additionally, the annual benefit shall be increased by
a pro-rated amount relative to the Executive’s service during the partial Plan
Year in which Separation from Service takes place. The annual benefit will be
paid in equal monthly installments commencing the month following Normal
Retirement Age and continuing for fifteen (15) years. 2.3 Disability Benefit. In
the event the Executive suffers a Disability prior to Normal Retirement Age the
Employer shall pay the Executive the Disability annual benefit shown on Schedule
A for the Plan Year ending immediately prior to Disability in lieu of any other
benefit hereunder. Additionally, the annual benefit shall be increased by a
pro-rated amount relative to the Executive’s service during the partial Plan
Year in which Disability takes place. The annual benefit will be paid in equal
monthly installments commencing the month following Disability and continuing
for fifteen (15) years. 2.4 Change in Control Benefit. If a Change in Control
occurs, followed within twenty- four (24) months by Separation of Service prior
to Normal Retirement Age, the Employer shall pay the Executive the Change in
Control annual benefit shown on Schedule A for the Plan Year ending immediately
prior to Separation from Service in lieu of any other benefit hereunder. The
annual benefit will be paid in equal monthly installments commencing the month
following Separation from Service and continuing for fifteen (15) years. 2.5
Death Prior to Commencement of Benefit Payments. In the event the Executive dies
prior to Separation from Service, the Employer shall pay the Beneficiary the
Death annual benefit shown on Schedule A for the Plan Year ending immediately
prior to the Executive’s death in lieu of any other benefit hereunder. The
annual benefit will be paid in equal monthly installments commencing the month
following the Executive’s death and continuing for fifteen (15) years. 2.6 Death
Subsequent to Commencement of Benefit Payments. In the event the Executive dies
while receiving payments, but prior to receiving all payments due and owing
hereunder, the Employer shall pay the Beneficiary the same amounts at the same
times as the Employer would have paid the Executive had the Executive survived.
2.7 Death Prior to Commencement of Benefits. In the event the Executive dies
after Early Termination but prior to the commencement of benefit payments under
Section 2.2 hereof, the Employer shall pay the Beneficiary the same amounts that
the Employer would have paid the Executive, but the payment shall commence the
month following the Executive’s death. 2.8 Termination for Cause. If the
Employer terminates the Executive’s employment for Cause, then the Executive
shall not be entitled to any benefits under the terms of this Agreement. 2.9
Restriction on Commencement of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at the time of Separation from Service, the provisions of this Section
shall govern all distributions hereunder.



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin005.jpg]
5 Distributions which would otherwise be made to the Executive due to Separation
from Service shall not be made during the first six (6) months following
Separation from Service. Rather, any distribution which would otherwise be paid
to the Executive during such period shall be accumulated and paid to the
Executive in a lump sum on the first day of the seventh month following
Separation from Service, or if earlier, upon the Executive’s death. All
subsequent distributions shall be paid as they would have had this Section not
applied. 2.10 Acceleration of Payments. Except as specifically permitted herein,
no acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A- 3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.
2.11 Delays in Payment by Employer. A payment may be delayed to a date after the
designated payment date under any of the circumstances described below, and the
provision will not fail to meet the requirements of establishing a permissible
payment event. The delay in the payment will not constitute a subsequent
deferral election, so long as the Employer treats all payments to similarly
situated Participants on a reasonably consistent basis. (a) Payments subject to
Code Section 162(m). If the Employer reasonably anticipates that the Employer’s
deduction with respect to any distribution under this Agreement would be limited
or eliminated by application of Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
from this Agreement is deductible, the Employer may delay payment of any amount
that would otherwise be distributed under this Agreement. The delayed amounts
shall be distributed to the Executive (or the Beneficiary in the event of the
Executive’s death) at the earliest date the Employer reasonably anticipates that
the deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m). (b) Payments that would violate Federal
securities laws or other applicable law. A payment may be delayed where the
Employer reasonably anticipates that the making of the payment will violate
Federal securities laws or other applicable law provided that the payment is
made at the earliest date at which the Employer reasonably anticipates that the
making of the payment will not cause such violation. The making of a payment
that would cause inclusion in gross income or the application of any penalty
provision of the Internal Revenue Code is not treated as a violation of law. (c)
Solvency. Notwithstanding the above, a payment may be delayed where the payment
would jeopardize the ability of the Employer to continue as a going concern.
2.12 Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin006.jpg]
6 such payment is made by the latest of: (i) the end of the calendar year in
which the payment is due; (ii) the 15th day of the third calendar month
following the payment due date; (iii) if Employer cannot calculate the payment
amount on account of administrative impracticality which is beyond the
Executive’s control, the end of the first calendar year which payment
calculation is practicable; and (iv) if Employer does not have sufficient funds
to make the payment without jeopardizing the Employer’s solvency, in the first
calendar year in which the Employer’s funds are sufficient to make the payment.
2.13 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof. 2.14 Excise Tax
Limitation. Notwithstanding any provision of this Agreement to the contrary, if
any benefit payment hereunder would be treated as an “excess parachute payment”
under Code Section 280G, the Employer shall reduce such benefit payment to the
extent necessary to avoid treating such benefit payment as an excess parachute
payment. The Executive shall be entitled to only the reduced benefit and shall
forfeit any amount over and above the reduced amount. 2.15 Changes in Form or
Timing of Benefit Payments. The Employer and the Executive may, subject to the
terms hereof, amend this Agreement to delay the timing or change the form of
payments. Any such amendment: made; (a) must take effect not less than twelve
(12) months after the amendment is (b) must, for benefits distributable due
solely to the arrival of a specified date, or on account of Separation from
Service or Change in Control, delay the commencement of distributions for a
minimum of five (5) years from the date the first distribution was originally
scheduled to be made; (c) must, for benefits distributable due solely to the
arrival of a specified date, be made not less than twelve (12) months before
distribution is scheduled to begin; and (d) may not accelerate the time or
schedule of any distribution. ARTICLE 3 BENEFICIARIES 3.1 Designation of
Beneficiaries. The Executive may designate any person to receive any benefits
payable under the Agreement upon the Executive’s death, and the designation may
be changed from time to time by the Executive by filing a new designation. Each
designation will revoke all prior designations by the Executive, shall be in the
form prescribed by the Administrator, and shall be effective only when filed in
writing with the Administrator during the Executive’s lifetime. If the Executive
names someone other than the Executive’s spouse as a Beneficiary, the
Administrator may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Administrator, executed by
the Executive’s spouse and returned to the



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin007.jpg]
7 Administrator. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved. 3.2 Absence of Beneficiary Designation. In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Executive, the
Employer shall pay the benefit payment to the Executive’s spouse. If the spouse
is not living then the Employer shall pay the benefit payment to the Executive’s
living descendants per stirpes, and if there are no living descendants, to the
Executive’s estate. In determining the existence or identity of anyone entitled
to a benefit payment, the Employer may rely conclusively upon information
supplied by the Executive’s personal representative, executor, or administrator.
ARTICLE 4 ADMINISTRATION 4.1 Administrator Duties. The Administrator shall be
responsible for the management, operation, and administration of the Agreement.
When making a determination or calculation, the Administrator shall be entitled
to rely on information furnished by the Employer, Executive or Beneficiary. No
provision of this Agreement shall be construed as imposing on the Administrator
any fiduciary duty under ERISA or other law, or any duty similar to any
fiduciary duty under ERISA or other law. 4.2 Administrator Authority. The
Administrator shall enforce this Agreement in accordance with its terms, shall
be charged with the general administration of this Agreement, and shall have all
powers necessary to accomplish its purposes. 4.3 Binding Effect of Decision. The
decision or action of the Administrator with respect to any question arising out
of or in connection with the administration, interpretation or application of
this Agreement and the rules and regulations promulgated hereunder shall be
final, conclusive and binding upon all persons having any interest in this
Agreement. 4.4 Compensation, Expenses and Indemnity. The Administrator shall
serve without compensation for services rendered hereunder. The Administrator is
authorized at the expense of the Employer to employ such legal counsel and/or
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder. Expense and fees in connection with the administration of this
Agreement shall be paid by the Employer. 4.5 Employer Information. The Employer
shall supply full and timely information to the Administrator on all matters
relating to the Executive’s compensation, death, Disability or Separation from
Service, and such other information as the Administrator reasonably requires.
4.6 Termination of Participation. If the Administrator determines in good faith
that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to cease
further benefit accruals hereunder. 4.7 Compliance with Code Section 409A. The
Employer and the Executive intend that



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin008.jpg]
8 the Agreement comply with the provisions of Code Section 409A to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
prior to the year in which amounts are actually paid to the Executive or
Beneficiary. This Agreement shall be construed, administered and governed in a
manner that affects such intent, and the Administrator shall not take any action
that would be inconsistent therewith. ARTICLE 5 CLAIMS AND REVIEW PROCEDURES 5.1
Claims Procedure. A Claimant who has not received benefits under this Agreement
that he or she believes should be distributed shall make a claim for such
benefits as follows. (a) Initiation – Written Claim. The Claimant initiates a
claim by submitting to the Administrator a written claim for the benefits. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant. (b)
Timing of Administrator Response. The Administrator shall respond to such
Claimant within ninety (90) days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional ninety
(90) days by notifying the Claimant in writing, prior to the end of the initial
ninety (90) day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision. (c) Notice of Decision. If the
Administrator denies part or all of the claim, the Administrator shall notify
the Claimant in writing of such denial. The Administrator shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth: (i) the specific reasons for the denial; (ii) a
reference to the specific provisions of this Agreement on which the denial is
based; (iii) a description of any additional information or material necessary
for the Claimant to perfect the claim and an explanation of why it is needed;
(iv) an explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and (v) a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review. 5.2 Review Procedure. If the Administrator denies part
or all of the claim, the Claimant shall have the opportunity for a full and fair
review by the Administrator of the denial as follows. (a) Initiation – Written
Request. To initiate the review, the Claimant, within sixty (60) days after
receiving the Administrator’s notice of denial, must file with the Administrator
a written request for review. (b) Additional Submissions – Information Access.
The Claimant shall then have the opportunity to submit written comments,
documents, records and other information relating to the claim. The
Administrator shall also provide the Claimant, upon request and free of charge,
reasonable access to, and copies of, all documents, records and



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin009.jpg]
9 other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits. (c) Considerations on Review. In considering the
review, the Administrator shall take into account all materials and information
the Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
(d) Timing of Administrator Response. The Administrator shall respond in writing
to such Claimant within sixty (60) days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional sixty (60) days by notifying the Claimant in writing, prior to
the end of the initial sixty (60) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision. (e) Notice
of Decision. The Administrator shall notify the Claimant in writing of its
decision on review. The Administrator shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:
(a) the specific reasons for the denial; (b) a reference to the specific
provisions of this Agreement on which the denial is based; (c) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the Claimant’s claim for
benefits; and (d) a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a). ARTICLE 6 AMENDMENT AND TERMINATION 6.1 Agreement
Amendment Generally. Except as provided in Section 6.2, this Agreement may be
amended only by a written agreement signed by both the Employer and the
Executive. 6.2 Amendment to Insure Proper Characterization of Agreement.
Notwithstanding anything in this Agreement to the contrary, the Agreement may be
amended by the Employer at any time, if found necessary in the opinion of the
Employer, i) to ensure that the Agreement is characterized as plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA, ii) to conform the Agreement to the
requirements of any applicable law or iii) to comply with the written
instructions of the Employer’s auditors or banking regulators. 6.3 Agreement
Termination Generally. Except as provided in Section 6.4, this Agreement may be
terminated only by a written agreement signed by the Employer and the Executive.
Such termination shall not cause a distribution of benefits under this
Agreement. Rather, upon such termination benefit distributions will be made at
the earliest distribution event permitted under Article 2. 6.4 Effect of
Complete Termination. Notwithstanding anything to the contrary in Section 6.3,
and subject to the requirements of Code Section 409A and Treasury Regulations



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin010.jpg]
10 §1.409A-3(j)(4)(ix), at certain times the Employer may completely terminate
and liquidate the Agreement. In the event of such a complete termination, the
Employer shall pay the Accrued Benefit to the Executive. Such complete
termination of the Agreement shall occur only under the following circumstances
and conditions. (a) Corporate Dissolution or Bankruptcy. The Employer may
terminate and liquidate this Agreement within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under
the Agreement are included in the Executive’s gross income in the latest of: (i)
the calendar year which the termination occurs; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.
(b) Change in Control. The Employer may terminate and liquidate this Agreement
by taking irrevocable action to terminate and liquidate within the thirty (30)
days preceding or the twelve (12) months following a Change in Control. This
Agreement will then be treated as terminated only if all substantially similar
arrangements sponsored by the Employer which are treated as deferred under a
single plan under Treasury Regulations §1.409A-1(c)(2) are terminated and
liquidated with respect to each participant who experienced the Change in
Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements. (c) Discretionary
Termination. The Employer may terminate and liquidate this Agreement provided
that: (i) the termination does not occur proximate to a downturn in the
financial health of the Employer; (ii) all arrangements sponsored by the
Employer and Affiliates that would be aggregated with any terminated
arrangements under Treasury Regulations §1.409A-1(c) are terminated; (iii) no
payments, other than payments that would be payable under the terms of this
Agreement if the termination had not occurred, are made within twelve (12)
months of the date the Employer takes the irrevocable action to terminate this
Agreement; (iv) all payments are made within twenty-four (24) months following
the date the Employer takes the irrevocable action to terminate and liquidate
this Agreement; and (v) neither the Employer nor any of its Affiliates adopt a
new arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations §1.409A-1(c) if the Executive participated in both
arrangements, at any time within three (3) years following the date the Employer
takes the irrevocable action to terminate this Agreement. ARTICLE 7
MISCELLANEOUS 7.1 No Effect on Other Rights. This Agreement constitutes the
entire agreement between the Employer and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein. Nothing contained herein will confer
upon the Executive the right to be retained in the service of the Employer nor
limit the right of the Employer to discharge or otherwise deal with the
Executive without regard to the existence hereof.



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin011.jpg]
11 7.2 State Law. To the extent not governed by ERISA, the provisions of this
Agreement shall be construed and interpreted according to the internal law of
the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles. 7.3 Validity. In case any provision of this Agreement shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein.
7.4 Nonassignability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner. 7.5 Unsecured General
Creditor Status. Payment to the Executive or any Beneficiary hereunder shall be
made from assets which shall continue, for all purposes, to be part of the
general, unrestricted assets of the Employer and no person shall have any
interest in any such asset by virtue of any provision of this Agreement. The
Employer’s obligation hereunder shall be an unfunded and unsecured promise to
pay money in the future. In the event that the Employer purchases an insurance
policy insuring the life of the Executive to recover the cost of providing
benefits hereunder, neither the Executive nor the Beneficiary shall have any
rights whatsoever in said policy or the proceeds therefrom. 7.6 Life Insurance.
If the Employer chooses to obtain insurance on the life of the Executive in
connection with its obligations under this Agreement, the Executive hereby
agrees to take such physical examinations and to truthfully and completely
supply such information as may be required by the Employer or the insurance
company designated by the Employer. 7.7 Unclaimed Benefits. The Executive shall
keep the Employer informed of the Executive’s current address and the current
address of the Beneficiary. If the location of the Executive is not made known
to the Employer within three years after the date upon which any payment of any
benefits may first be made, the Employer shall delay payment of the Executive’s
benefit payment(s) until the location of the Executive is made known to the
Employer; however, the Employer shall only be obligated to hold such benefit
payment(s) for the Executive until the expiration of three (3) years. Upon
expiration of the three (3) year period, the Employer may discharge its
obligation by payment to the Beneficiary. If the location of the Beneficiary is
not made known to the Employer by the end of an additional two (2) month period
following expiration of the three (3) year period, the Employer may discharge
its obligation by payment to the Executive’s estate. If there is no estate in
existence at such time or if such fact cannot be determined by the Employer, the
Executive and Beneficiary shall thereupon forfeit all rights to any benefits
provided under this Agreement. 7.8 Suicide or Misstatement. No benefit shall be
distributed hereunder if the Executive commits suicide within two (2) years
after the Effective Date, or if an insurance company which issued a life
insurance policy covering the Executive and owned by the Employer denies
coverage (i) for material misstatements of fact made by the Executive on an
application for life insurance, or (ii) for any other reason.



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin012.jpg]
12 7.9 Removal. Notwithstanding anything in this Agreement to the contrary, the
Employer shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued pursuant to Section
8(e) of the Federal Deposit Insurance Act. Furthermore, any payments made to the
Executive pursuant to this Agreement shall, if required, comply with 12 U.S.C.
1828, FDIC Regulation 12 CFR Part 359 and any other regulations or guidance
promulgated thereunder. 7.10 Forfeiture Provision. The Executive shall forfeit
any unpaid benefit under this Agreement if the Executive, during the term of the
Executive’s employment with the Employer or during the two-year period
commencing with Separation from Service, and without the prior written consent
of the Employer, engages in, becomes interested in, directly or indirectly, as a
sole proprietor, as a partner in a partnership, or as a substantial shareholder
in a corporation, or becomes associated with, in the capacity of employee,
executive, officer, principal, agent, trustee or in any other capacity
whatsoever, any enterprise conducted in the trading area (a fifty (50) mile
radius of the main office of the Employer at King and Penn Streets) of the
business of the Employer, which enterprise is, or may deemed to be, competitive
with any business carried on by the Employer as of the date of Separation from
Service. 7.10 Notice. Any notice, consent or demand required or permitted to be
given to the Employer or Administrator under this Agreement shall be sufficient
if in writing and hand- delivered or sent by registered or certified mail to the
Employer’s principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate. Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification. 7.11 Headings and Interpretation. Headings and sub-headings in
this Agreement are inserted for reference and convenience only and shall not be
deemed part of this Agreement. Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural. 7.12 Alternative Action. In the event it becomes impossible for the
Employer or the Administrator to perform any act required by this Agreement due
to regulatory or other constraints, the Employer or Administrator may perform
such alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A. 7.13 Coordination with Other
Benefits. The benefits provided for the Executive or the Beneficiary under this
Agreement are in addition to any other benefits available to the Executive under
any other plan or program for employees of the Employer. This Agreement shall
supplement and shall not supersede, modify, or amend any other such plan or
program except as may otherwise be expressly provided herein.



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin013.jpg]
13 7.14 Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successor and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.
7.15 Tax Withholding. The Employer may make such provisions and take such action
as it deems necessary or appropriate for the withholding of any taxes which the
Employer is required by any law or regulation to withhold in connection with any
benefits under the Agreement. The Executive shall be responsible for the payment
of all individual tax liabilities relating to any benefits paid hereunder. 7.16
Aggregation of Agreement. If the Employer offers other non-qualified deferred
compensation plans, this Agreement and those plans shall be treated as a single
plan to the extent required under Code Section 409A.



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin014.jpg]
14 IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement document as indicated below: Executive: Employer: /s/
David P. Boyle By: /s/ Joel R. Zullinger Its: Chairman of the Board of Directors



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin015.jpg]
SCP:Orrstown Bank- Shippensburg,PA Copyright© 2015 -All Rights Reserved David
Boyle Salary Continuation Plan Projected Schedule of Benefits Birth Date:
XX/XX/XXXX Plan Anniversary Date: 09/30/2015 Normal Retirement: XX/XX/XXXX, Age
65 Normal Retirement Payment: Monthly for 15 Years Early Termination Disability
Change In Control Death Amount Payable Monthly for 15 Years at Normal Retirement
Age Amount Payable Monthly for 15 Years Upon Disability Amount Payable Monthly
for 15 Years at Normal Retirement Age Amount Payable Monthly for 15 Years Upon
Death Values As Of Age Discount Rate Pre/Post Benefit Level Based On Vesting
Accrued Benefit Liability Annual Benefit1 Annual Benefit1 Annual Benefit1,2
Annual Benefit1,2 Jul 2015 51 4.00%/4.00% 240,000 0 100.00% 0 0 0 240,000
240,000 Sep 2015 51 4.00%/4.00% 240,000 37,496 100.00% 37,496 5,668 3,317
240,000 240,000 Sep 2016 52 4.00%/4.00% 240,000 191,281 100.00% 191,281 27,784
16,922 240,000 240,000 Sep 2017 53 4.00%/4.00% 240,000 351,332 100.00% 351,332
49,034 31,081 240,000 240,000 Sep 2018 54 4.00%/4.00% 240,000 517,903 100.00%
517,903 69,452 45,818 240,000 240,000 Sep 2019 55 4.00%/4.00% 240,000 691,260
100.00% 691,260 89,071 61,154 240,000 240,000 Sep 2020 56 4.00%/4.00% 240,000
871,681 100.00% 871,681 107,922 77,116 240,000 240,000 Sep 2021 57 4.00%/4.00%
240,000 1,059,451 100.00% 1,059,451 126,035 93,727 240,000 240,000 Sep 2022 58
4.00%/4.00% 240,000 1,254,872 100.00% 1,254,872 143,439 111,016 240,000 240,000
Sep 2023 59 4.00%/4.00% 240,000 1,458,255 100.00% 1,458,255 160,162 129,008
240,000 240,000 Sep 2024 60 4.00%/4.00% 240,000 1,669,924 100.00% 1,669,924
176,230 147,734 240,000 240,000 Sep 2025 61 4.00%/4.00% 240,000 1,890,217
100.00% 1,890,217 191,669 167,223 240,000 240,000 Sep 2026 62 4.00%/4.00%
240,000 2,119,484 100.00% 2,119,484 206,503 187,506 240,000 240,000 Sep 2027 63
4.00%/4.00% 240,000 2,358,093 100.00% 2,358,093 220,757 208,615 240,000 240,000
Sep 2028 64 4.00%/4.00% 240,000 2,606,422 100.00% 2,606,422 234,453 230,584
240,000 240,000 Feb 2029 65 4.00%/4.00% 240,000 2,712,856 100.00% 2,712,856
240,000 240,000 240,000 240,000 The first line represents the initial plan
values as of the plan implementation date of July 01, 2015. 1The annual benefit
amount will be distributed in 12 equal monthly payments for a total of 180
monthly payments. 2 Note that accounting rules may require an additional accrual
at the time this benefit is triggered. IF THERE IS A CONFLICT BETWEEN THIS
SCHEDULE A AND THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL
PREVAIL. IF A Schedule A



--------------------------------------------------------------------------------



 
[dpbsalarycontinuationfin016.jpg]
SCP:Orrstown Bank- Shippensburg,PA Copyright© 2015 -All Rights Reserved David
Boyle Salary Continuation Plan Projected Schedule of Benefits Birth Date:
XX/XX/XXXX Plan Anniversary Date: 09/30/2015 Normal Retirement: XX/XX/XXXX, Age
65 Normal Retirement Payment: Monthly for 15 Years Early Termination Disability
Change In Control Death Amount Payable Monthly for 15 Years at Normal Retirement
Age Amount Payable Monthly for 15 Years Upon Disability Amount Payable Monthly
for 15 Years at Normal Retirement Age Amount Payable Monthly for 15 Years Upon
Death Values As Of Age Discount Rate Pre/Post Benefit Level Based On Vesting
Accrued Benefit Liability Annual Benefit1 Annual Benefit1 Annual Benefit1,2
Annual Benefit1,2 TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE
THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE EVENT. Equias Alliance, LLC
cannot and does not engage in the practice of law or accounting. The information
provided herein is based solely on our informal, general understanding of the
relevant technical issues as well as the products and plans that may be
involved. This information is not intended nor should it be used as an opinion
on legal, tax or accounting matters. Clients are strongly urged to seek
independent accounting, tax and/or legal counsel for advice in applying this
information.



--------------------------------------------------------------------------------



 